Citation Nr: 1122677	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 25, 1975, to January 16, 1976. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for paranoid schizophrenia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his May 2008 statement, the Veteran stated that he has been in receipt of benefits from the Social Security Administration (SSA) since 1981.  He also indicated that he was hospitalized for a head trauma during service in civilian and military facilities.  These records are not in the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and appropriate attempts should be made to obtained them.  38 C.F.R. § 3.159(c)(1), (2) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran essentially contends that he has an acquired psychiatric disability related to service.  He asserts that his current disability is due to a head injury during leave on active duty.  Limited service treatment records are available in this case; the available records include a January 1976 Medical Board Certificate showing that the Veteran was discharged from service due to a pre-existing chronic undifferentiated schizophrenia which was not aggravated in service.  The accompanying Medical Board report notes that the Veteran stated that he started having problems two years before after taking LSD, he had been seeing a psychiatrist prior to service entrance, he had intermittent psychotherapy, and had been prescribed Valium and Stelazine.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  At the outset, the Board notes that the Veteran is competent to report that he received intermittent psychotherapy prior to service entry.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, he did not specify and the record does not reflect a diagnosis for a disability at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  It appears that the Medical Board determined that the Veteran's chronic undifferentiated schizophrenia preexisted service because of the Veteran's report of having received psychiatric treatment prior to service.    On remand, the Board is of the opinion that a VA examination would be probative in ascertaining whether there is clear and unmistakable error that an acquired psychiatric disorder preexisted the Veteran's active military service.  

The record shows that the Veteran currently has an acquired psychiatric disability.   As noted above, the Veteran contends that his current disability is possibly related to a head trauma which was acquired on leave during active service.  On remand, he must be afforded an examination to determine whether his current psychiatric disability is related to service, to include any head injury therein as reported by the Veteran. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all SSA records concerning the Veteran.  The RO must perform all follow up indicated and document negative responses.

If, after making reasonable efforts to obtain the above named records, the RO is unable to secure the same, the RO must notify the Veteran of such, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  With any necessary from the Veteran, obtain all outstanding treatment records, to include any civilian and military hospitalization records for a head injury during active duty.  All efforts to obtain any records must be documented in the claims folder. 

If, after making reasonable efforts to obtain the above named records, the RO is unable to secure the same, the RO must notify the Veteran of such, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current psychiatric disability, including specifically, an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  For each disorder identified, the examiner should indicate:

a) Whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty, and if so whether the disorder clearly and unmistakably did not increase in severity beyond the natural progression of the disability during active duty.

b) For acquired psychiatric disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service, to include any head trauma which occurred on leave during active service as contended by the Veteran.

The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

4.	Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.	Readjudicate the Veteran's claim, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



